Citation Nr: 1441168	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for idiopathic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Chad Wuertz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989, and served in the United States National Guard from March 1989 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

1.  The evidence of record reflects a current diagnosis of idiopathic cardiomyopathy.

2.  The Veteran's period of service in the Indiana Army National Guard cannot be considered "active duty" service pursuant to VA regulations.

3.  Service personnel records reflect that the Veteran had numerous periods of INACDUTRA and ACDUTRA in 1995, but that his only period of INACDUTRA or ACDUTRA in July 1995 was a period of INACDUTRA from July 8, 1995 to July 9, 1995.

4.  The medical evidence of record reflects that the Veteran's idiopathic cardiomyopathy first manifested from July 23, 1995 through July 31, 1995.

5.  There is no objective medical evidence of record linking the Veteran's idiopathic cardiomyopathy to a period of active duty service, INACDUTRA, or ACDUTRA.

6.  The Veteran's idiopathic cardiomyopathy did not clearly and unmistakably preexist service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for idiopathic cardiomyopathy have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.6 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in May 2007 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, identified private treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran underwent a VA examination with respect to his claim in January 2008.  The record does not reflect that the examination report is inadequate for rating purposes. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination addressed the likely etiology of the Veteran's idiopathic cardiomyopathy, and provided explanation supporting the conclusion that the etiology could not be determined.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) and Decision Review Officer (DRO) who conduct a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ and DRO identified the issue on appeal, and focused the intent of the hearing by ensuring that questions were asked to ascertain why the Veteran believed that service connection for idiopathic cardiomyopathy was warranted.  The VLJ and DRO also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); nor has he identified any prejudice in the conduct of the Board or DRO hearing.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ and DRO substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the DRO at the August 2009 hearing or by the VLJ at the May 2010 Board hearing constitutes harmless error.

The Veteran contends that service connection for idiopathic cardiomyopathy is warranted.  The Veteran contends that his idiopathic cardiomyopathy began during a period of qualifying service with the Indiana Army National Guard.  He alleges that his work with the National Guard should be considered active duty because he wore a uniform every day and worked full-time for the National Guard.  He noted that his duties included working as a supply sergeant, and he acquired, organized, and dispensed military goods paid for by the U.S. Government.  Accordingly, he surmised that his work with the Army National Guard was primarily for the benefit of the United States, and that his employment should be considered ACDUTRA for purposes of Veteran's benefits.

The Veteran's personnel records reflect that he had service with the Indiana Army National Guard from March 1989 to November 2005, and that he had numerous periods of ACDUTRA and INACDUTRA during his service.  The Veteran was retired from service with the Indiana Army National Guard in November 2005 because he was not medically qualified for continued service.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With regard to the Veteran's service for the Indiana Army National Guard, the Board notes that active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training, or an injury incurred or aggravated in the line of duty during the period of inactive duty training.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  ACDUTRA includes full time duty performed by members of the National Guard of any state or Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

When a claim for service connection is based upon disability incurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id; see also Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

A person who is a member of the National Guard, performing full-time duty to a State, must be serving under authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 et seq., in order to qualify for ACDUTRA or INACDUTRA status.  See 38 C.F.R. §§ 3.6(c)(3)-(4), (d)(3)-(4) , 3.7(m), (o); see also 32 U.S.C.A. §§ 316 (President can detail National Guardsmen to train civilians at rifle ranges); 502 (requiring drills and field exercises for National Guardsmen); 503 (requiring participation in field exercises in both field and coast- defense instruction); 504 (allowing National Guardsmen to participate in schools and small arms competitions); 505 (allowing National Guardsmen to attend military schools); 10 U.S.C.A. § 2101, et seq. (creating and allowing the President to deploy Senior Reserve Officers' Training Corps) (West 2002).  Otherwise, the person claiming a benefit must be on federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).  

Full-time duty would involve the following: Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

The Veteran's service records do not reflect that he had full-time duty under Title 10 or 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Accordingly, service connection for cardiomyopathy must be based upon the Veteran's active duty service from March 1986 to April 1989 or upon one of his many documented periods of ACDUTRA or INACDUTRA.

The private medical records in the claims file reflect that the Veteran suffered his first myocardial infarction on July 28, 1995.  The private medical records reveal that the Veteran was admitted to the hospital on July 28, 1995 with complaints of chest pain and an abnormal electrocardiogram.  He reported onset of chest discomfort on July 23, 1995, and explained that the pain had been waxing and waning since then.  The Veteran reported a history of heart murmur as a child, but denied restriction of activities, scarlet fever, rheumatic fever, heart failure symptoms, exercise intolerance, and palpitations.  On July 31, 1995, the Veteran underwent cardiac cathertization.  The diagnosis was cardiomyopathy of unknown etiology.

The Veteran's service treatment records from his National Guard service document a history of heart disease first diagnosed in July 1995, and continuing thereafter, including during his successive periods of ACDUTRA and INACDUTRA.  In August 2001 and February 2002, the Veteran was given a temporary profile based upon his idiopathic cardiomyopathy.  He was given a permanent profile in October 2003.  Private treatment records reveal follow-up treatment for cardiomyopathy and congestive heart failure.  Several of the reports from the Veteran's private treating physicians indicate a belief that the episode which occurred in July 1995 was not a myocardial infarction, but an episode of symptomatic congestive heart failure.

In January 2008, the Veteran underwent a VA examination.  He reported that he suffered his first myocardial infarction while in the military in 1995.  The examiner reviewed the Veteran's claims file and stated that there was no history of myocardial infarction, but observed that there was a chronic history of congestive heart disease and hypertensive heart disease with an onset date of 1995.  Testing revealed that the Veteran's heart size was larger than normal, and that LV dysfunction showed an ejection fracture of less than 30%.  The diagnosis was severe idiopathic cardiomyopathy.  The examiner noted that the Veteran's cardiomyopathy was idiopathic, and that it was impossible to know the exact cause of the condition.  The examiner observed that the Veteran was in the military when cardiomyopathy was diagnosed.

The Veteran's National Guard records show that his only period of INACDUTRA in July 1995 was from July 8, 1995 to July 9, 1995.  The Veteran did not perform ACDUTRA in July 1995.  As the Veteran's myocardial infarction first occurred from July 23, 1995 through July 31, 1995, the evidence shows that the Veteran was not on INACDUTRA or ACDUTRA at the time that his cardiomyopathy first manifested.  Nothing in the Veteran's medical records suggests that the Veteran's cardiomyopathy first manifested during a period of ACDUTRA or INACDUTRA or that it is the result of a disease or injury incurred during ACDUTRA or INACDUTRA.

The Board acknowledges the Veteran's contentions that his entire employment with the U.S. National Guard should be considered ACDUTRA for purposes of Veteran's benefits.  However, the service department has certified that the Veteran did not have ADCUTRA or INACDUTRA aside from July 8, 1995 and July 9, 1995 during the month of July 1995.  There is no other evidence in the claims file which suggests that the Veteran's cardiomyopathy first occurred or manifested in the line of duty during a period of ACDUTRA or INACDUTRA or that he had other qualifying service aside from his established period of active duty and various documented periods of ACDUTRA and INACDUTRA.  Although the January 2008 VA examiner noted that the Veteran was on active duty when his cardiomyopathy was diagnosed, review of the medical records reflects that this is not so.  As noted, the private treatment records reflect that the Veteran's cardiomyopathy was first diagnosed from July 23, 1995 to July 31, 1995, and the Veteran's only period of ACDUTRA or INACDUTRA in the month of July 1995 was from July 8, 1995 to July 9, 1995.  Accordingly, the evidence does not show that the Veteran's cardiomyopathy first occurred or manifested during active duty service, ACDUTRA, or INACDUTRA.  Accordingly, entitlement to service connection on a direct basis is not warranted.  

During his May 2010 hearing before the Board, the Veteran presented an alternative theory of entitlement.  In that regard, he testified that he had a heart murmur as a child, which qualifies as a pre-existing heart disability prior to his active duty service from March 1986 to April 1989.  He stated that he was treated by E.P. Thomas, M.D., but that his records were not available because the physician has passed away.  He contends that his pre-existing heart disability was aggravated by his active duty service as a result of the stress that he endured during service which resulted in a heart attack in 1995.

Every Veteran shall be taken to have been in sound condition when accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the service entrance examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting evidence is needed beyond the Veteran's report of history.  Crowe v. Brown, 7 Vet. App. 238 (1994).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 

In this case, the Veteran's February 1986 enlistment examination reflects that an examination of the heart was normal and that there was "no murmur detected."  In a report of medical history, completed at that time, the Veteran reported that he had a heart murmur at age eight.  The physician noted that there was no sequelae.  There is no medical evidence in the claims file documenting a confirmed history of heart murmur.  Thus, the Veteran's reports are the only evidence that he had a heart murmur prior to service.  Such lay statements, alone, cannot serve to establish that a disability existed prior to service and rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).  As there is not clear and unmistakable evidence that a heart disability preexisted military service, service connection for a current heart disability cannot be granted based upon aggravation of a preexisting disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as shown by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for idiopathic cardiomyopathy.  Therefore, his claim must be denied.



ORDER

Entitlement to service connection for idiopathic cardiomyopathy is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


